

116 HR 4812 : Ensuring Compliance Against Drug Diversion Act of 2020
U.S. House of Representatives
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 4812IN THE SENATE OF THE UNITED STATESNovember 18, 2020 Received; read twice and referred to the Committee on the JudiciaryAN ACTTo amend the Controlled Substances Act to provide for the modification, transfer, and termination of a registration to manufacture, distribute, or dispense controlled substances or list I chemicals, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Compliance Against Drug Diversion Act of 2020.2.Modification, transfer, and termination of registration To manufacture, distribute, or dispense controlled substancesSubsection (a) of section 302 of the Controlled Substances Act (21 U.S.C. 822) is amended by adding at the end the following new paragraph:(3)(A)Except as provided in subparagraph (C), the registration of any registrant under this title to manufacture, distribute, or dispense controlled substances or list I chemicals terminates if and when such registrant—(i)dies;(ii)ceases legal existence;(iii)discontinues business or professional practice; or(iv)surrenders such registration.(B)In the case of such a registrant who ceases legal existence or discontinues business or professional practice, such registrant shall promptly notify the Attorney General in writing of such fact.(C)No registration under this title to manufacture, distribute, or dispense controlled substances or list I chemicals, and no authority conferred thereby, may be assigned or otherwise transferred except upon such conditions as the Attorney General may specify and then only pursuant to written consent. A registrant to whom a registration is assigned or transferred pursuant to the preceding sentence may not manufacture, distribute, or dispense controlled substances or list I chemicals pursuant to such registration until the Attorney General receives such written consent.(D)In the case of a registrant under this title to manufacture, distribute, or dispense controlled substances or list I chemicals desiring to discontinue business or professional practice altogether or with respect to controlled substances and list I chemicals (without assigning or transferring such business or professional practice to another entity), such registrant shall return to the Attorney General for cancellation—(i)the registrant’s certificate of registration;(ii)any unexecuted order forms in the registrant’s possession; and(iii)any other documentation that the Attorney General may require..3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives November 17, 2020.Cheryl L. Johnson,Clerk.